Citation Nr: 0321436	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty December 1942 to October 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal as 
well as service connection for concussion.  In correspondence 
received in April 2002, the veteran stated that he had not 
made, and was not making, a claim for service connection for 
concussion.  Accordingly, the Board will not address 
entitlement to service connection for this condition.

In the Remand following this decision, the Board will address 
the issues of entitlement to service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service and post-service medical evidence of record 
does not show that the veteran has ever had malaria or 
residuals of malaria.






CONCLUSION OF LAW

Service connection for claimed malaria is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 1999 rating decision on appeal, 
the April 2000 rating decision, the November 2000 statement 
of the case (SOC), the February 2002 supplemental statement 
of the case (SSOC), and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  The rating decision on appeal and 
SOC set forth the laws and regulations pertaining to the 
merits of the veteran's service connection claim.  In an 
April 2003 VCAA letter and the February 2002 SSOC, the RO 
informed the veteran of the types of evidence that would 
establish entitlement to the benefit sought, and that VA 
would assist the veteran in obtaining government or private 
medical or employment records, provided that the veteran 
sufficiently identified the records sought and submitted 
releases as necessary.  Therefore, the Board finds that he 
was notified and aware of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  The record also contains post-service private and 
VA medical records.  In addition, as noted above, the RO 
contacted the veteran by letter in April 2003 and asked him 
to identify all persons, agencies or companies that had 
records that would help VA decide his claim.  The RO informed 
the veteran that VA would obtain the records provided that 
the veteran sufficiently identified them and submitted 
releases as necessary.  The veteran did not respond.

As to any duty to provide an examination and/or seek an 
opinion addressing the question of whether malaria began 
during or is causally linked to service, the Board notes that 
in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See section 3 of the VCAA (codified 
as amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 
Fed. Reg. at 45,626-45,627, 45,631 (codified as amended at 38 
C.F.R. § 3.159(c)(4)).

With no competent evidence to substantiate the veteran's 
claimed in-service incurrence of malaria, and no post-service 
diagnosis of or findings attributable to malaria, an 
examination at this late stage is not warranted.  The veteran 
had active duty more than 45 years ago and the service and 
post-service medical evidence on file shows no findings 
suggestive of malaria.  Under these circumstances, the Board 
finds that the medical evidence on file is sufficient to 
adjudicate the appeal and there is no duty to provide an 
examination or opinion with regard to the issue of service 
connection for malaria.  Id.; see also Wells v. Principi, No. 
02-7404 (Fed. Cir. April 29, 2003).  


Factual Background

The veteran contends that he incurred malaria during his 
active duty.  He asserts that he was treated for malaria 
shortly after his service, but that the corresponding medical 
records are no longer available.  During a March 2000 
personal hearing at the RO, the veteran testified that he 
became ill with malaria about one month after separation.  
The veteran was hospitalized and the doctor informed him that 
he suspected malaria.  The veteran's wife said that she 
remembered the veteran's hospitalization and that it had 
lasted at least two weeks.  The veteran said that no records 
from that hospitalization were available.  He also said that 
he had been hospitalized several times later and that doctors 
had been unable to determine the cause of his illness.  The 
veteran indicated that he did not have the records from these 
hospitalizations and that he had not had problems for the 
last several years.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The record shows that the veteran served aboard the USS 
Guadalcanal and was a radioman first class during World War 
II.  The service medical records are negative for complaints, 
symptoms, findings or diagnoses relating to malaria.  The 
post-service private and VA medical records are also silent 
for complaints, symptoms, findings or diagnoses relating to 
malaria.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the general rules of service connection cited 
above, certain tropical diseases, such as malaria, when 
manifested to a degree of 10 percent or more within one year 
from the date of separation of such service or at a time when 
standard accepted treatises indicate that the incubation 
period commenced during such service, shall be considered to 
have been incurred in or aggravated by such service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for malaria.  The 
medical evidence of record fails to indicate that the veteran 
had malaria at any time during service, within the post-
service presumptive period, or at any time after service.  

The Board recognizes the assertions by the veteran and his 
wife that he was hospitalized for malaria shortly after 
service, as well as at later times.  However, as laypersons 
they are not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis of malaria.  Espiritu, 
2 Vet. App. at 492.  As to his statements regarding what he 
was told when he was treated, the Court has held that a 
veteran's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Accordingly, the veteran and his 
wife's  opinions and testimony do not constitute competent 
medical evidence of whether the veteran was treated for 
malaria.  

The veteran asserts that he engaged in combat with the enemy 
while serving aboard the USS Guadalcanal.  The ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The veteran's Notice of Separation from 
Naval Service shows that he served on the USS Guadalcanal.  
It is negative for any proof of combat.  Nevertheless, the 
Board finds that documentary evidence submitted by the 
veteran indicates that he did serve during combat.  A 1943 
certificate from the commander of the USS Guadalcanal 
provides that the veteran had served aboard the vessel on 
combat duty outside the three mile limit of the United States 
in the Atlantic Ocean and was entitled to an American medal.  
A document that the veteran dated in October 1944 is from a 
naval captain and informs the crew that the combat phase of 
the cruise was ended.  The veteran also provided 
documentation that the USS Guadalcanal attacked, boarded and 
captured German U-boat 505 in June 1944.  

While the Board finds that the veteran had combat duty, 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally submit competent 
medical evidence tending to show a current disability and a 
relationship between that disability and those service 
events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In 
the present case, the veteran must still submit competent 
evidence tending to show that he has malaria or residuals of 
malaria causally linked to service.  As noted above, the 
service and post-service medical evidence fails to show any 
findings suggestive of malaria.

"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there exists no competent, medical evidence of 
malaria at any time during or after the veteran's service, 
the Board finds that this claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for malaria is denied.  
REMAND

In various letters and during his personal hearing, the 
veteran has contended that his current tinnitus and bilateral 
hearing loss were each incurred during combat while he was 
serving on the USS Guadalcanal.  The veteran contends that 
his bilateral hearing loss is due to exposure to the firing 
of a 5-inch gun.  He also contends that his tinnitus is due 
to the being shocked while repairing radio equipment while 
the ship's planes were in flight.  

As noted above, the Board finds that documentary evidence 
submitted by the veteran indicates that he had combat duty.  
A 1943 certificate from the commander of the USS Guadalcanal 
provides that the veteran had served aboard the vessel during 
combat outside the three mile limit of the United States in 
the Atlantic Ocean and was entitled to an American medal.  A 
document that the veteran dated in October 1944 is from a 
naval captain and informs the crew that the combat phase of 
the cruise was ended.  The veteran also provided 
documentation that the USS Guadalcanal attacked, boarded and 
captured German U-boat 505 in June 1944.  

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses relating to 
hearing loss or tinnitus.  Post-service medical records 
indicate that the veteran currently has hearing loss for VA 
purposes (38 C.F.R. § 3.385) and he has contended that he has 
tinnitus.  An opinion has not been obtained as to the 
likelihood that the veteran's current bilateral hearing loss 
and tinnitus are due to combat.

The Board concludes that such an opinion is necessary for the 
proper adjudication of this claim.  38 U.S.C.A. § 5103A(d).  
It is pertinent to note that, in Hensley v. Brown, 5 Vet. 
App. 155 (1995), the United States Court of Appeals for 
Veterans Claims (Court) indicated that section 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  As stated by the Court, "[i]f 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service; the requirements 
of § 1110 would be satisfied." Id. at 160 (citing Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination by an appropriately 
qualified medical provider to determine 
the nature and extent of any bilateral 
hearing loss and tinnitus.  All indicated 
tests, including an audiological 
evaluation, must be conducted.  The 
claims file must be made available to and 
reviewed by the provider in conjunction 
with the examination. 

After the examination and a review of the 
record, the medical provider should opine 
whether it is less likely, as likely, or 
more likely that any current hearing loss 
or tinnitus that may be present began 
during or are causally related to any 
incident of service, to include acoustic 
trauma.  The examiner is requested to 
provide a rational for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the issue on appeal.  In 
particular, the RO must ensure that the 
notification requirements and development 
procedures in sections 3 and 4 of the 
Act, codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied, to include 
informing the veteran which portion of 
the information and evidence necessary to 
substantiate his claim is to be provided 
by which party and the one year time 
limit to submit such information and 
evidence.  38 U.S.C. § 5103 (a)(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002). 

3.  The RO should readjudicate the issues 
of entitlement to service connection for 
bilateral hearing loss and tinnitus, in 
light of Hensley, 5 Vet. App. at 155.  If 
either claim remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should be afforded the 
appropriate period of time within which 
to respond thereto, at their option, as 
provided by governing regulation.  Then, 
if otherwise in order, the case should be 
returned to the Board after compliance 
with all requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



